Por cuanto, la parte apelada solicita la desestimación del recurso porque interpuesto el 19 de mayo de 1932 se fueron solicitando pró-*989rrogas para perfeccionarlo venciendo la última obtenida el 6 de oetu-bre último sin que desde entonces baya beeho el apelante ninguna nueva gestión; y
Por CUANTO, notificada la parte apelante de la moción nada alegó por escrito, dejando de comparecer a la vista de la misma celebrada el 12 de diciembre actual;
POR tanto, de acuerdo con la ley, el reglamento y la jurispruden-cia aplicables, se desestima, por abandono, el recurso.